Citation Nr: 1232677	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of cervical spine injury.

2.  Entitlement to an increased rating for thoracolumbar spine disability, rated as 10 percent disabling prior to January 25, 2010, and 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1996 to May 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that, in pertinent part, continued a 30 percent rating for residuals of a cervical spine injury, and 10 percent for thoracolumbar spine disability.  In September 2009 and in April 2011 the case was remanded for additional development.  The Veterans Law Judge who issued the September 2009 and April 2011 decisions is no longer with the Board and the case has been reassigned to the undersigned.

In a November 2010 rating decision the RO granted entitlement to a temporary 100 percent rating for the Veteran's thoracolumbar spine disability effective from May 28, 2008.  That disability was then assigned a 10 percent rating effective from July 1, 2008, and a 20 percent rating effective from January 25, 2010.  While this represents an increase in the rating on appeal it does not constitute a full grant of all benefits possible, and as the Veteran has not expressed satisfaction with the rating, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  That issue is characterized to reflect that staged ratings are assigned, and that both "stages" of the rating are for consideration.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal the Veteran's service-connected residuals of cervical spine injury has not been manifested by unfavorable ankylosis of the entire cervical spine, incapacitating episodes of intervertebral disc syndrome (IVDS) are not shown; and the preponderance of the evidence is against a finding that there are separately ratable neurological symptoms.  

2.  Prior to January 25, 2010, the Veteran's thoracolumbar spine disability was not shown to be manifested by limitation of thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or combined range of thoracolumbar motion not greater than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait, or spine contour; or functional loss due to pain, fatigue, weakness, or lack of endurance based on additional joint limitation; incapacitating episodes of IVDS, or separately ratable neurology symptoms.  

3.  From January 25, 2010, the Veteran's thoracolumbar spine disability is not shown to be manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or functional loss due to pain, fatigue, weakness, or lack of endurance based on additional joint limitation; incapacitating episodes of IVDS, or separately ratable neurology symptoms.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for residuals of cervical spine injury is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes (Code) 5237, 5243 (2011).

2.  A rating in excess of 10 percent prior to January 25, 2010, and in excess of 20 percent after that date for thoracolumbar spine disability is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  The VCAA applies to the instant claim.  

In claims for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of these claims prior to their initial adjudication.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).  A November 2004 letter explained the evidence necessary to substantiate her claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  She has had ample opportunity to respond/supplement the record, and she has not alleged that notice has been less than adequate. 

All available pertinent medical evidence identified by the Veteran, including VA and private treatment records has been obtained.  The Veteran's Virtual VA electronic records were reviewed and medical evidence therein of probative value is considered in this decision.  The Veteran requested a Board hearing in February 2007.  In August 2012 the Veteran withdrew her request for a hearing via her representative (see August 2012 Disabled American Veterans memorandum in claims file).  She was afforded VA examinations in October 2003, November 2004, November 2006, January 2010 and in April 2011.  Those examinations cumulatively are adequate for rating purposes as they reflect review of pertinent medical history, and the findings include the information necessary for consideration of the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist in the development of facts pertinent to the Veteran's claims is met. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and  injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Staged ratings are appropriate in claims for increase when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v.  Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Cervical and Thoracolumbar Spine Disabilities

The Veteran's service-connected residuals of a cervical spine injury is rated 30 percent disabling, and her service-connected thoracolumbar spine disability is rated 10 percent disabling prior to January 25, 2010 and 20 percent disabling from that date under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) (Code 5237).  Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  An introductory note provides that the ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in an area affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Code 5237.

Notes following provide: that any associated objective neurologic abnormality is to be separately rated under the appropriate (for the neurological impairment) Code.  Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion 0 to 30 degrees, and left and right lateral rotation 0 to 30 degrees.  Note (2).  Favorable ankylosis is fixation of a spinal segment in the neutral position (zero degrees).  Note (5).  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.40 (concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare- ups), 4.45 (concerning weakened movement, excess fatigability, and incoordination), and 4.10 (concerning the effects of the disability on the veteran's ordinary activity) are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notably, the General Formula (outlined above) provides for ratings based on limitation of motion to be applied with or without symptoms such as pain, stiffness, etc. (however, other DeLuca factors remains for consideration).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  See 38 C.F.R. § 4.3. 

The Veteran's claim for an increased rating for both her cervical and thoracolumbar spinal disabilities was received on October 6, 2004.  In Hazan v. Gober, 10 Vet. App. 511 (1997), the United States Court of Appeals for Veterans Claims (Court) held that when considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  The evidence of record shows that the Veteran was afforded a VA examination in October 2003 (in conjunction with a prior claim for increase).  During this examination she reported that she sustained injury to her cervical spine area and a mid thoracic sprain in the same accident in service.  She stated she was in a vehicle that was hit from the rear.  She reported that she has spasms in her neck, trapezius regions and upper back.  

On examination of the neck, the Veteran could rotate 40 degrees in either direction, extend 30 degrees and flex 30 degrees.  On examination of the thoracolumbar spine, she could flex forward 30 degrees, side tilt 15 degrees in either direction and extend 10 degrees.  Deep tendon reflexes in the upper and lower extremities were symmetrical and active.  There were no abnormal reflexes.  She had reasonable muscle strength.  December 2002 MRI [magnetic resonance imaging] of the cervical spine and lumbar spine revealed normal findings.  X-rays of the cervical spine reveal marked straightening of the lordotic curvature, which could be due to current muscle spasm, or to postural change.  There were no acute or recent fractures, no significant arthritic change or significant disc space narrowing detected, and no significant interval change.  X-rays of the lumbar spine showed no gross or obvious acute or recent fractures, no gross evidence of significant arthritic change, the pedicles were intact and no destructive lesions were seen, there was a minimal rotoscoliosis concave toward the left.  Cervical spine injury and thoracic spine strain were diagnosed.  The examiner noted that the Veteran stated that many times she has had to rest in bed, but she would call in and go to work, but would do less than usual (she worked as a clerk).  The examiner stated that he did not believe that she had episodes where she was totally incapacitated from her neck and back.  

An August 2004 private medical follow-up report by Dr. W.J.H, noted the Veteran's complaints of significant neck, shoulder, lower back and hip pain severe enough to interfere with her activities of daily living and quality of life.  She stated that she worked in a sedentary job and that she did not have recent trauma factors and exacerbation of her back and neck pain.  It was noted that the Veteran received sacroiliac joint injection, greater trochanteric bursitis injection and lumbar paraspinal muscle injection, and a gluteus muscle injection; however, the neck and back pain had flared up recently and she could hardly sit at work or perform daily activities.  On physical examination, motor function was 4/5 for the bilateral upper and lower extremities.  Sensation and deep tendon reflexes were symmetrical.  The impressions were neck and shoulder muscle spasm, low back pain with sacroiliitis, greater trochanteric bursitis and gluteus maximus muscle spasms, negative straight leg raise, insomnia (because of neck pain and back pain) and severe pain that interfered with her activities of daily living and quality of life.

On November 2004 VA examination, the Veteran claimed increased disability in her service-connected cervical and thoracolumbar spine disabilities.  She reported having pain daily in her neck.  She described the pain as an ache that occasionally (every other day) radiated to the left shoulder, down her left arm and traveled to her left wrist.  She occasionally developed numbness in the left arm.  It was noted that she was employed as a clerk and that her spine disabilities did not bother her work habits or interfere with her daily activities.  Lifting, however, would aggravate her neck.  She reported that she had one episode of incapacitation in August 2004 in which she stayed in the bed for one week because of her neck problem.  She stated that her entire "t-spine" bothers her every other day from the top of the spine to the lower lumbar spine.  She described a sharp pain that occasionally radiated to her  buttocks.  She denied any numbness or pain to her legs.  She stated that her service-connected thoracic spine disability also did not bother her work, but interfered with daily activities, especially with exercise and walking extensively.  She had one incapacitating episode in the past year in August 2004 with her "t-spine" and lumbar spine where she stayed in bed for one week.
On physical examination of the thoracic spine and lumbar spine, there was normal curvature.  Forward flexion was 0 to 70 degrees with pain in T8-T9 and T10, and L3 and L4 at 70 degrees, (-20 degrees secondary to pain); extension 0 degrees, (-10 degrees secondary to pain); left and right lateral flexion 0 to 25 degrees with pain in the entire thoracic spine and lumbar spine at 25 degrees (-5 degrees secondary to pain); left and right lateral rotation 0 to 40 degrees with pain at primarily L3 and L4 at 40 degrees, (-5 degrees secondary to pain).  Active range of motion did not produce any weakness, fatigue or incoordination.  There was good strength and good sensation in both lower and upper extremities.  Straight-leg raise was about 10 degrees with pain developing in the L3-L4-L5 areas at 10 degrees, (-8 degrees secondary to pain).

The cervical spine had normal curvature.  It was non-tender on palpation.  Forward flexion was 0 to 35 degrees with pain at C4-C5-C6 areas at 35 degrees, (-10 degrees secondary to pain); extension was 0 to 35 degrees with pain at C4 and C5 at 35 degrees, (-10 degrees secondary to pain); left lateral flexion was 0 to 30 degrees with pain at C3-C4 area at 30 degrees, (-15 degrees secondary to pain); right lateral flexion was 0 to 35 degrees with pain at C4-C5 area at 35 degrees, (-10 degrees secondary to pain); left lateral rotation was 0 to 60 degrees with pain at C4-C5 at 60 degrees, (-20 degrees secondary to pain); right lateral rotation was 0 to 70 degrees with pain at C4-C5 at 70 degrees, (-10 degrees secondary to pain).  

Deep tendon reflexes of the upper extremities were 1+ and equal bilaterally.  She had good strength and sensation in both upper extremities.  MRI of the thoracic spine showed normal vertebral body height and alignment/unremarkable study of the thoracic spine.  MRI of the lumbar spine revealed minimal degenerative disk disease at L5-S1, otherwise, no significant abnormality.

On December 2004 VA physical medicine and rehabilitation consult report, the Veteran complained of pain in her neck that radiated to the left shoulder.  She stated there was pain with use of the left upper extremity, which was described as spasm associated with numbness.

2005 private medical records show that in October 2005, the Veteran complained of pain all over her body with significant pain in her neck and shoulders that interfered with her activities of daily living and quality of life.  She also complained of right hand numbness, tingling, and weakness.  On physical examination, motor function was 4/5 in her bilateral upper and lower extremities.  Positive tender points in the bilateral suboccipital area, bilateral cervical paraspinal muscle, bilateral shoulders, bilateral elbows, bilateral hips, bilateral lower back, and bilateral knees were noted.  Impressions from this examination included: carpal tunnel syndrome with median sensorimotor nerve entrapment across the wrist; guyon canal syndrome and cubital tunnel syndrome with ulnar sensory nerve entrapment across the elbow and wrist; fibromyalgia, most likely with tender points all over the Veteran's body, more than 11/14 in all four quadrants; and neck and shoulder spasm.  In November 2005, the Veteran complained again of numbness in her arms and legs.  It was noted that she had been given a diagnosis of fibromyalgia and was taking medication for that disability.  Similar complaints, along with neck and shoulder muscle spasms that interfered with her activities of daily life and quality of life, were repeated in December 2005.  

In a March 2006 VA pain management progress note, it was noted that the Veteran had chronic neck pain for many years since military service.  She complained that the pain was limiting her from her job activities.  The examiner noted that her left trapezius and upper thoracic regions were asymmetric, and a lot more swollen than the other side.  She had some give away weakness secondary to her pain with shoulder shrug and abduction of her arm on the left side.  Otherwise, she was 5/5 throughout.  Her sensation was normal with light touch in all dermatomes in the upper extremities.  She had some loss of lordosis in the cervical spine, and there was tenderness to palpation in the splenius capitis paraspinal muscles; trapezius, levator scapula and rhomboid muscles were worse on the left side.  The assessment was neck pain.  

In an April 2006 VA emergency department clinician note, it was noted that the Veteran presented with a history of chronic back pain and came to the emergency room due to worsening of neck spasm.  She reported that she had worked the whole day and was not able to take the medication given to her by the pain clinic; once she left work the pain was intolerable.  She stated that she had the usual numbness and tingling of the hands.  There was no change in strength.  She took Tylenol with no improvement of the pain.  She reported that she had not been able to sleep due to neck discomfort and stress at work.  The assessments were chronic back pain, and no significant abnormality on April 2006 MRI of the cervical spine except for loss of normal lordosis.

In her June 2006 substantive appeal (VA Form-9) the Veteran noted that for the past seven years she had been dealing with pain and frustration from her neck and back, which had affected her quality of life and living.  She stated that her neck and back disabilities had caused her to leave work daily and to sometimes be off work for weeks at a time.

On September 2006 private examination report by private physician, Dr. H.S., the Veteran indicated that her pain overall was 4/10 on a good day, and 6/10 on the average.  She reported occasional paresthesias into the right arm with no numbness the day of the examination.  Physical examination revealed tightness and tenderness over the left upper body of the trapezius muscles well as levator scapula, and the cervical paraspinals.  The assessment was chronic neck and lower back pain with associated myofascial pain syndrome and mechanical sacroiliac joint dysfunction.  It was noted that her lower back symptoms had improved but she continued to have significant residual neck and left parascapular pain due to the myofascial pain component.  

In a September 2006 letter by Dr. H.S., it was noted that he had prescribed an electrical muscle stimulation (EMS) unit for the Veteran to use for control of spasms and to improve muscle function.  He noted further that the spasms were causing limited range of motion, and stated that daily use of the device would reeducate the muscle and decrease the spasms, as well as increase range of motion.  

On VA examination in November 2006, the Veteran reported that she had not been hospitalized for her neck and back disabilities, but was seen in a clinic for the injuries and diagnosed with muscle spasms and strains of her neck and upper thoracic spine.  It was noted that the "main thing" that the Veteran had going on was muscle spasms in the neck and upper spine.  The pain was constant and every day.  The pain in the cervical spine and the upper spine was sharp, and radiated down the left arm every other day, lasting off and on through the day.  She occasionally had numbness in the left arm.  She wore a transcutaneous electrical nerve stimulation (TENS) unit every day.  There were no other additional limitations with flare-ups.  She worked as a clerk at the post office and performed a lot of typing, which aggravated her neck and upper back.  It also interfered with her daily activities, especially with prolonged sitting.  She had missed approximately two weeks of work in the past year.  She had two incapacitating episodes in the past year because of her neck and upper back.  Such episodes lasted one day.  

On physical examination the cervical spine had normal curvature; it was nontender on palpation.  There were no deformities.  Forward flexion was 0 to 30 with pain in the same area (-15 degrees secondary to pain).  Extension was 0 to 30 degrees with pain in the same area at 30 degrees, (-15 degrees secondary to pain).  Left and right lateral flexion was 0 to 30 degrees with pain in the left musculature at 30 degrees, (-15 degrees secondary to pain).  Left and right lateral rotation was 0 to 60 degrees with pain in the left side of the neck in the musculature at 60 degrees (-20 degrees secondary to pain).  Active range of motion did not produce any weakness, fatigue or incoordination.  The deep tendon reflexes in the upper extremities were 1+ and equal bilaterally.  Motor skills were normal.  There was no muscle spasms present in the upper extremities.  There was good pinprick sensation and good strength in the upper extremities.  There was no additional limitation with repetitive use.  

On physical examination of the thoracic spine there was normal curvature.  Forward flexion was 0 to 80 degrees without pain.  Extension was 0 to 25 degrees with pain at T8.  Left and right lateral flexion of 0 to 25 degrees with pain at T7, T8 and T9 at 20 degrees.  Left and right lateral rotation was 0 to 35 degrees with pain at T9 at 35 degrees, (-10 degrees secondary to pain).  Active range of motion did not produce any weakness, fatigue or incoordination.  There was no additional limitation with repetitive use.  The deep tendon reflexes were 1+ and equal in the bilateral extremities.  There were no muscle spasms and no muscle atrophy.  She had normal motor skills and gait; and she had normal pinprick and strength in both lower extremities.  There were no additional limitations with repetitive range of motion.  Cervicalgia with chronic pains in the neck, and upper thoracic spine strain.  

In a June 2007 private medical follow-up report by Dr. H.S., the Veteran indicated that the injections had been very helpful with the neck and shoulder pain.  She reported that she felt very little paresthesias at that time and denied any bowel or bladder dysfunction, trouble sleeping at night, fever, chills, nausea, vomiting, shortness of breath or depression.  She continued to work full-time.  On physical examination she had minimal tightness in the quadratus lumborum muscles, left more than right, with no palpable spasms.  The left upper trap muscle tightness was much improved and no significant trigger points were shown.  Her cervical range of motion had actually improved as well.  Cervical/left parascapular myofascial pain syndrome, and mild lumbar strain were diagnosed.

On November 2007 VA physical medicine and rehabilitation electromyograph (EMG) consult report, it was noted that the Veteran complained of left neck pain radiating to her left arm/hand for two years.  She reported that the pain was worse with lifting heavy objects and exercise/prolonged movement.  Examination of the extremities revealed no edema or cyanosis, and no significant muscle atrophy.  The upper extremities were all symmetrical without deformity.  The spine was straight with no visible deformity.  Range of motion decreased in the cervical spine with flexion.  There was tenderness to palpation over the cervical spine.  Sensation was intact to light touch, pinprick, proprioception and vibration bilaterally.  The impression was findings consistent with possible focal neuropathy versus cervical radiculopathy.  Nerve conduction study (NCS)/EMG study showed the left median, radial and ulnar sensory distal latencies were normal, with normal amplitudes, normal left median and ulnar motor distal latencies, normal amplitudes and conduction velocities; and normal needle EMG.  The conclusion was normal study.  There was no electrodiagnostic evidence of neuropathy, plexopathy, or myopathy on the left upper extremity, or clinical evidence of myofascial pain syndrome involving the left trapezius.  

April 2008 MRI of the cervical spine revealed a 2 mm posterior central disc protrusion at C5-6 which contacts the ventral aspect of the cord.  There was no significant neural foraminal narrowing.  Minimal additional 1 mm bulging discs were noted without central canal or neural foraminal.

In an April 2008 follow-up visit with Dr. W.J.H. the Veteran reported that she still had headaches frequently on a daily basis.  It was noted that her MRI of the cervical spine revealed cervical spinal stenosis at C5-C6 down to 9-10 mm.  She also had seen the vascular surgeon for thoracic outlet syndrome.  The impression was cervicogenic headaches with continuous migraine.  

May 2008 operative report reveals the Veteran underwent a surgical procedure for thoracic outlet syndrome.  It was reported that she had severe thoracic outlet syndrome manifested by venous engorgement and arm swelling compatible with venous thoracic outlet syndrome.  She also had arterial thoracic outlet syndrome manifested by arm fatigue and claudication, neurogenic claudication with pain, numbness and tingling of her upper extremity.  The postoperative diagnosis was thoracic outlet syndrome.

On January 2010 VA examination, the Veteran reported that since her separation from military service she continued to have pain in the neck.  She stated that she had moderate pain daily that lasted several hours.  The pain went into both shoulder areas.  She stated that she had worked at a desk job in the post office for the past ten years.  She stated that in the last year she had five days of incapacitating pain where her doctor placed her on bed rest.  She was able to drive.  She was able to take care of her home with the help of her son.  She was continent.  There were no associated malignancies.  She could walk one block and before needing to rest.  On physical examination of the cervical spine, she complained of tenderness on palpation of the right and left paraspinal musculature.  There were no spasms.  Flexion was only 5 degrees, extension was 5 degrees and there were complaints of pain.  She had 20 degrees of right and left flexion and rotation with pain.  She had slightly decreased grip strength and resistive strength in the right and left upper extremities.  She could contract her biceps with moderately good strength.  She had 2+ reflex in the elbows, 2+ in the triceps.  She had no loss of pinprick to the neck, shoulders, arms, forearms, or hands.  With repetitive motion times three there were no changes in range of motion, coordination, fatigue, endurance, or pain level.  It was noted that her main deficit for her cervical spine was pain.

The Veteran also had low back pain, which was present daily; she had flare-ups that lasted two weeks.  She had pain that radiated into her left thigh.  She used a back brace at work.  She had five days of incapacitating pain in the last year.  She was continent.  She took care of bathing, toileting, and feeding.  She could walk a block before experiencing fatigue.  She used a TENS unit with some relief.  There were no associated malignancies.  She used no other assistive devices.  She had an MRI of the lumbar spine in October 2005, which showed degenerative joint disease at L5-S1.  She had no incoordination, fatigue or lack of endurance.  She had no incapacitating episodes of lumbar spine in the last year.  On physical examination of the lumbar spine, the Veteran complained of tenderness on palpation of lower right and left paraspinal musculature with light touch.  Flexion was 40 degrees and stopped with pain.  Extension was 10 degrees with pain.  Right and left rotation was 20 degrees with pain.  Right and left flexion was 20 degrees wit pain.  She could not stand on her heels and toes to walk.  She had negative straight leg raising signs bilaterally.  She had moderate resistive strength in the right and left lower extremities.  She had negative straight leg raising signs bilaterally.  She had no loss of pinprick to the thighs, legs, or feet.

With repetitive motion times three in the neck and the lumbar spine, there were no changes in range of motion, coordination, fatigue, endurance, or pain level.  She had occasional flare-ups of pain in the cervical spine.  She had no incoordination.   She had some fatigue and lack of endurance.  She had to rest one hour at work when she developed increased pain.  The impressions were cervical strain, and degenerative joint disease of the lumbar spine at L5-S1.

A November 2010 rating decision assigned a temporary evaluation of 100 percent based on the Veteran undergoing a surgical procedure for thoracic outlet syndrome on May 28, 2008.  The temporary rating of 100 percent was effective May 28, 2008.  A 10 percent rating for thoracolumbar spine disability was assigned from July 1, 2008; and a 20 percent rating for thoracolumbar spine disability was assigned from January 25, 2010 (date of VA examination).  Thereafter, in April 2011 the Board remanded the case for additional development to include scheduling the Veteran for an appropriate comprehensive VA examination to determine the current nature and severity of her cervical and thoracolumbar spinal disabilities.

On April 2011 VA examination, the Veteran reported that the pain in the lower lumbar area had gradually increased over time since her discharge from military service.  She reported that she was employed as a supervisor at a bulk mail center and was required to stand and walk all day.  She stated that she was normally able to tolerate this work.  She stated that the pain in her neck was over the midline and paraspinal musculature over the entire cervical region and noted that it radiated into the mid trapezius at the free edge on both the left and the right.  She had no radicular symptoms associated with her neck pain (that is no paresthesias or radiated pain into the arms).  She had been worked up for carpal tunnel syndrome in the past and an EMG report from October 2009 with nerve conductions was normal with no radiculopathy, peripheral neuropathy, or nerve impingements found.  She had this pain daily and experienced flares with lifting, housework, and the like.  The flares would last one or two hours.  She had no history of inflammatory joint disorders or constitutional symptoms.  She had no history of neoplasm.  Her more severe flares occurred in conjunction with flares in her thoracic and lumbar back and generally occurred eight to ten times per year in which they lasted more than a day.  

She had been taken off work by her doctor an average of fourteen days per year, (generally one to two days at a time), which occurred in conjunction with pain in her lower back, and neck primarily.  She was usually able to tolerate her work without difficulty.  On examination of the cervical spine she had extension from 0-30 degrees with pain throughout the range of motion.  Flexion was 0-30 degrees with pain throughout the range of motion.  Left and right lateral flexion was 0-30 degrees with pain throughout the range of motion.  Going further than 30 degrees in any of the three ranges of motion increased pain beyond her tolerance.  She was able to rotate her neck from 0-60 in both directions.  She had diffuse tenderness over the paraspinal musculature of the neck into the mid free edge of the trapezius on both the left and the right side.  There was no associated muscle spasm at the time of the examination and she underwent a flare at that time.  She had increased pain in all ranges of motion with repetition times three; however she did not have increased fatigue, weakness, lack of endurance, or incoordination with repetition times three.  There was no crepitus or gross deformity of the neck noted.  

She had left and right upper thoracic muscle pain, which occurred four to five times a week, generally lasting an hour or two.  This was treated with pain medications and generally she would lie down and it cleared.  She stated that in the upper back she had increased pain with walking more than an hour, and with repetitive bending activities such as housework.  Her job as a supervisor generally did not involve repetitive bending.

Her lumbar pain was bilateral over the midline and paraspinal musculature.  It was about the same on both the left and right side.  She indicated that repetitive bending and stooping increased the pain and often caused flares.  She had no incontinence of stool or urine.  She was steady on her feet and took no falls.  The pain radiated into her buttocks occasionally, but did not radiate into any nerve root distribution.  The incapacitating flares occur for about fourteen days out of the year at various times, usually seven to ten episodes per year.  At those times her doctor did take her off work.  Again, she had no radicular symptoms of either paresthesias or pain radiating into the thigh, calf, or feet.  Examination of the thoracolumbar spine revealed the Veteran had active forward flexion from 0-70 degrees with pain from 20-70 degrees.  She had passive forward flexion from 0-40 degrees with pain at the extreme.  She had extension from 0-20 degrees with pain throughout the range of motion.  She had left and right lateral flexion from 0-20 degrees with pain throughout the ranges of motion in both directions.  Left and right lateral rotation was 0-30 degrees with pain form 20-30 degrees in both directions.  The Waddell's examination was negative.  She had diffuse tenderness over the lower lumbar segment both in the left and the right paraspinal musculature and in the midline.  There was no spasm associated with this.  She also had tenderness in the upper thoracic region both in the left and the right paraspinal region with localized tenderness in the area, without muscle spasm.  There was no gross deformity of crepitus in the lumbar spine.  There was no kyphosis, scoliosis, or reversed lordosis noted.  There was no ankylosis noted.  Sensation was tested and intact in both the left and right upper extremities and in the left and right lower extremities.  Muscle strength testing at the hip, knee, and ankle was normal bilaterally.  Muscle strength testing in the upper extremities in the shoulder, elbow, and wrist was normal bilaterally.  The biceps, triceps, knee, and ankle jerks were all +2 or 4 bilaterally and considered normal.  The Veteran's gait on her toes and her heels and her overall gait was normal at the time of the examination.

The diagnoses were cervical strain with secondary degenerative disk disease without radiculopathy, lumbar degenerative disk disease secondary to chronic lumbar strain without radiculopathy, and thoracic myofascial syndrome.  The examiner noted that the claims file did indicate an injury which occurred in September 1999, which was treated extensively while on active duty and was continuing to be treated at VA.  The Veteran had no current evidence of radiculopathy in the upper and lower extremities, although she did have evidence of early degenerative disease of the disks without current impingements, both in the neck and the lumbar spine.  

Residuals of a Cervical Spine Injury

On review, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected residuals of a cervical spine injury is not warranted under Code 5237.  The Veteran's service-connected residuals of a cervical spine injury have been manifested by limitation of motion of the cervical spine, but, they have not been manifested by unfavorable ankylosis of the entire cervical spine, which is required to warrant the next higher, 40 percent rating under that code.  VA and private examination reports of record show that the Veteran retains some range of motion of her neck/cervical spine.  While the record shows the Veteran has some demonstrated limitation of motion of the cervical spine, it does not show such limitation of motion comparable to ankylosis of the entire cervical spine.  Thus, despite her complaints of chronic neck pain, because she retains some range of motion, her disability does not more nearly approximate unfavorable ankylosis of the entire cervical spine to warrant an increased rating of 40 percent.  Accordingly, a rating in excess of 30 percent is not warranted.

The Board notes that it has considered whether a higher rating for the service-connected residuals of a cervical spine injury is warranted on the basis of additional loss of function with repetition.  See DeLuca, 8 Vet. App. 202.  In this regard, the November 2006 VA examiner found there was no additional limitation with repetitive use, and the January 2010 VA examiner noted that with repetitive motion times three in the neck there was no change in range of motion, coordination, fatigue, endurance, or pain level.  The April 2011 VA examiner noted that the Veteran had increased pain in all ranges of motion with repetition times three, but she did not have increased fatigue, weakness, lack of endurance, or incoordination.  These conclusions are buttressed by the absence of physical findings supporting that there are additional functional limitations, e.g., atrophy.  See 38 C.F.R. § 4.40.  The Board acknowledges the Veteran's complaints of flare-ups of pain and the functioning limitations it has imposed.  However, it is not shown that any such limitations results in any functional loss beyond that being currently compensated.  See Id.;38 C.F.R. §§ 4.10, 4.40, 4.45.

The Veteran asserts that she has neurological symptoms related to her service-connected cervical spine disability.  She has reported pain radiating into her left shoulder and arm, along with some numbness and weakness in the upper extremities (especially on the left).  While she is competent to report lay observations of symptoms such as pain, numbness, weakness, and/or incontinence, whether any such symptoms are related to her service-connected cervical spine disability (as opposed to other possible etiological factors) is a medical question that requires medical expertise, and is incapable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).

The medical evidence of record does not support findings of neurologic abnormalities related to the service-connected cervical spine disability that would warrant a separate rating.  VA examinations in October 2003, August 2004, November 2004, November 2006, November 2007, and in January 2010 showed no abnormal neurologic testing of the Veteran's upper extremities.  In fact, the November 2007 NCS/EMG study showed normal results; there was no electrodiagnostic evidence of neuropathy, plexopathy, or myopathy on the left upper extremity.  It was noted in the April 2011 VA examination report that the Veteran had no radicular symptoms associated with her neck pain.  The examiner diagnosed cervical strain with secondary degenerative disk disease without radiculopathy.  Furthermore, the Board notes that the Veteran's 2005 private treatment records suggest that her complaints of numbness in her upper extremities may be attributable to her carpal tunnel syndrome and fibromyalgia.  Accordingly, a separate rating for neurologic abnormalities associated with the service connected cervical spine disability is not warranted at any time during the appeal period.

It is also noted that, to the extent applicable, Code 5243 for IVDS cannot afford a higher evaluation here.  To warrant the next-higher 40 percent rating under that code, the evidence must demonstrate incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  Note (1) to that code section defines an incapacitating episode as one requiring bed rest prescribed by a physician and treatment by a physician.  Here, the Veteran has described various incapacitating episodes; for example, during the November 2004 VA examination she stated that she had one episode of incapacitation in August 2004 in which she stayed in the bed for one week because of her neck problem.  During the November 2006 VA examination, she stated that she had two incapacitating episodes in the past year because of her neck and upper back.  During the January 2010 VA examination she stated that in the past year she had five days of incapacitating pain (related to her neck) where her doctor placed her on bed rest.  During the April 2011 VA examination she indicated that she had taken off work by her doctor on an average of fourteen days per year, generally one to two days at a time.  In this regard, the Board notes that although the Veteran has reported being prescribed bedrest, her VA and private treatment records are silent for any physician-prescribed bedrest and she has not submitted (or identified) any treatment records that would show that her physicians had prescribed bedrest.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay person's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  Significantly, even if bedrest was recommended as claimed, the incapacitating episodes described by the Veteran would not meet or more nearly approximate the criteria for the next higher 40 percent rating under Code 5243 at any time during the appeal period.

Thoracolumbar Spine Disability

Prior to January 25, 2010

The Board finds that prior to January 25, 2010 the Veteran's thoracolumbar spine disability was not manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  While the Veteran, during the November 2006 VA examination, noted that she had previously been diagnosed with muscle spasms, on objective examination of the thoracic spine at that time, muscle spasms were not shown.  Consequently, the next higher (20 percent) rating is not warranted.  

Additional factors that could provide a basis for an increase (for the period prior to January 25, 2010) have also been considered.  The Veteran has asserted that her thoracolumbar spine disability has interfered with daily activities (especially exercising and walking), and thus affected her quality of life and living.  The medical evidence of record, however, does not show that she has any functional loss beyond that which she is currently compensated.  Furthermore, while the Veteran complains of continuous and chronic back pain, the rating assigned contemplates such degree of impairment.  The evidence of record does not support a finding that her range of motion is limited by pain, weakness, fatigability, or lack of endurance following repetitive use or during episodes of flare-ups beyond which she is already compensated.  38 C.F.R. § 4.40, 4.45, DeLuca, 8 Vet. App. 202. 

For the period under consideration, the medical evidence of record also does not support findings of neurologic abnormalities related to the service-connected thoracolumbar spine disability that would warrant a separate rating.  Notably, although the Veteran complained during the November 2004 VA examination of pain that occasionally radiated to her buttocks, no physical findings related to such complaints were noted during that examination.  Furthermore, private treatment records from 2005 suggest that any numbness found in the Veteran's lower extremities were related to her fibromyalgia.  It is also noted that she did not complain of any neurological symptoms associated with her thoracolumbar spine disability at the November 2006 VA examination.  Accordingly, a separate rating for neurologic abnormalities associated with the service connected thoracolumbar spine disability is not warranted for the period prior to January 25, 2010.

As was noted above, the Veteran's service-connected thoracolumbar spine disability may be alternatively rated based on incapacitating episodes.  To warrant the next higher 20 percent rating under Code 5243, the evidence must demonstrate incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  During the period prior to January 25, 2010 the Veteran reported (November 2006 VA examination) that she had two incapacitating episodes in the past year because of her neck and upper back.  While the Veteran has reported that she has had two incapacitating episodes in one year, there is no evidence (and the Veteran does not allege otherwise) that she was ever placed on bedrest prescribed by a physician for her thoracolumbar spine disability during the period under consideration.  Therefore, there is no basis for applying the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes for the period under consideration.

Consequently, a disability rating in excess of 10 percent prior to January 25, 2010 for the Veteran's thoracolumbar spine disability is not warranted under any applicable Code.

From January 25, 2010

The RO has assigned a 20 percent rating from January 25, 2010, for the Veteran's thoracolumbar spine disability, and the focus is on those criteria that would afford a rating in excess of 20 percent.  While the Veteran has reported chronic pain of the thoracolumbar spine, at no time is there evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less or of ankylosis of the entire thoracolumbar spine, which is required to warrant the next higher rating (40 percent) under Code 5237 (General Formula).

The Board has considered whether a higher rating for the service-connected thoracolumbar spine disability is warranted on the basis of additional loss of function with repetition.  See DeLuca, 8 Vet. App. 202.  In this regard, the January 2010 VA examiner showed the Veteran could flex to 40 degrees (and was stopped with pain).  With repetitive motion times three, there was no change in range of motion, coordination, fatigue, endurance, or pain level of the lumbar spine.  These conclusions are buttressed by the absence of physical findings supporting that there are additional functional limitations, e.g., atrophy.  See 38 C.F.R. § 4.40.  The Board acknowledges the Veteran's complaints of flare-ups of pain and the functioning limitations it has imposed (on VA examination in April 2011 she indicated that repetitive bending and stooping increased the pain and would cause flares).  However, it is not shown that any such limitations result in any functional loss beyond that being currently compensated.  See id.;38 C.F.R. §§ 4.10, 4.40, 4.45.

As was noted above, disc disease may be alternatively rated based on incapacitating episodes.  For the period from January 25, 2010 the Veteran has reported (at the January 2010 VA examination) that in the last year she has had five days of incapacitating pain where her doctor placed her on bed rest.  In the April 2011 VA examination report, it was noted that she had been taken off work by her doctor an average of fourteen days per year, one to two days at a time, in conjunction with pain in her lower back and neck.  However, as was also discussed above, the Veteran has not submitted or identified any treatment records showing that she was, in fact, prescribed bedrest by her physician.  Nevertheless, the Board notes that even if she was prescribed bed rest as claimed, to warrant the next higher (40 percent) rating under Code 5243, the evidence would have to demonstrate incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  The Veteran's claims of physician-prescribed bedrest do not meet this criteria; therefore, there is no basis for applying the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes.  

Notably, neurological manifestations of thoracolumbar spine disability are separately rated under an appropriate Code (and such rating is to then be combined with the rating under the General Formula, addressed above).  The Board notes the Veteran's reports (January 2010 VA examination report) that she experiences radiating pain down her left thigh.  However, examination reveals no neurologic abnormalities.  She had negative straight leg raising signs bilaterally, moderate resistive strength in the bilateral lower extremities, and no loss of pinprick to the thighs, legs or feet.  On April 2011 VA examination she was diagnosed with lumbar degenerative disk disease secondary to chronic lumbar strain without radiculopathy.  No other neurological manifestations were noted or alleged during the period under consideration.  Therefore, a separate rating for neurological manifestations of the thoracolumbar spine disability is not warranted.

Other Considerations

The Board has also considered whether referral of these matters for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms and/or impairment due to residuals of cervical spine injury and thoracolumbar spine disability that are not encompassed by the ratings assigned (to include "staged" ratings).  The Board finds that the applicable schedular criteria are not inadequate.  The Veteran's disability picture is not exceptional, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran is employed at the post office in a desk job (supervisor at a bulk mail center); it is not alleged that her service-connected disabilities render her unemployable.  The matter of a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

ORDER

Entitlement to a rating in excess of 30 percent for residuals of cervical spine injury is denied.

Entitlement to a rating in excess of 10 percent prior to January 25, 2010 and 20 percent from that date for thoracolumbar spine disability is denied.


____________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


